DETAILED ACTION

Response to Amendment
	Claims 1, 3-9, and 11-14 are currently pending.  Claims 2 and 10 are cancelled.  The previous objection to claim 7 is withdrawn.  The amended claims do overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1, 3-9, and 11-14 are rejected under the following new 112 and 103 rejections.  This action is made FINAL as necessitated by the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 4 is indefinite because claim 4 depends on claim 3 which recites a first conductive layer that includes a metal and a polymer material.  So, the “first conductive layer” cannot be a first film formed of the metal material.  For purpose of compact prosecution, claim 4 is construed as “first conductive layer comprising
Claim 6 recites the limitation "the metal material" and “the polymer material” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  For purpose of compact prosecution, claim 6 is construed as being dependent on claim 3.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (EP 2273601 A1) in view of Kim et al (KR 20050092605 A).  
Regarding claims 1, and 11-14, Kim ‘601 discloses a secondary battery comprising: an electrode assembly “120” (electrode main body), in which a first electrode plate “121” (positive electrode) and a second electrode plate “122” (negative electrode), each having an electrode mixture is coated on at least one surface of a metallic current collector, and a separator “123” (separation film) interposed between the first electrode plate and the second electrode plate are wound together; a case “110” (metal can), which accommodates the electrode assembly together with an electrolyte solution; and a tape “130a” (sealing tape) attached to an exterior surface of the electrode assembly so as to fix a distal end portion of the electrode assembly, the tape including a polymer material (heat conductive material) that inherently accelerates 
However, Kim ‘601 does not expressly teach a second conductive layer having heat conductive pigment particles dispersed in the adhesive (claim 1); wherein the heat conductive pigment particles are aluminum, alumina, or graphite (claim 11); wherein the heat conductive pigment particles are dispersed in a region adjacent to an interface between the second conductive layer and the first conductive layer (claim 12).  
Kim ‘605 discloses a thermally conductive layer (second conductive layer) that is is an adhesive thermally conductive tape containing a thermally conductive material (heat conductive pigment particles) and is bonded to the exterior surface of an assembly (electrode main body); wherein examples of the thermally conductive material include aluminum, alumina, and graphite; wherein the thermally conductive material is dispersed within an acrylic polymer having an adhesive ability and is inherently dispersed in a region adjacent to an interface between the thermally conductive layer 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim battery to include a second conductive layer that includes heat conductive pigment particles dispersed within the adhesive; wherein the heat conductive pigment particles are aluminum, alumina, or graphite; wherein the heat conductive pigment particles are dispersed in a region adjacent to an interface between the second conductive layer and the first conductive layer in order to more effectively dissipate heat generated inside the battery to the outside of the battery, thereby preventing ignition and rupture of the battery and improving the safety of the battery without degrading the performance of the battery (pg. 8, lines 308-314).  

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (EP 2273601 A1) in view of Kim et al (KR 20050092605 A) as applied to claim 1 above, and further in view of Sato et al (JP 2017-033707 A).  In addition, Kim ‘601 also discloses an auxiliary base layer “133” (first conductive layer) that may be formed to thickness in the range of about 10 µm to about 20 µm and an auxiliary adhesive layer “134” having a thickness of about 1 µm to about 30 µm ([0114],[0116]).
However, Kim ‘601 as modified by Kim ‘605 does not expressly teach the first conductive layer including a metal material and a polymer material (claim 3); wherein the first conductive layer is a first film formed of the metal material (claim 4); wherein a thickness of the first film is 10 µm or more and 1,000 µm or less (claim 5); the first conductive layer includes: a first film formed of the metal material; and a second film, 
Sato et al also discloses a heat conductive member “50” (first conductive layer) that includes a first film formed of a metal material such as aluminum, copper, stainless steel, nickel; and an insulating layer “60” (second film) formed on the surface of the first film, wherein the insulating layer inherently provides electric insulation and heat conductivity ([0051]); wherein the thickness of the heat conductive member can be 50 µm or more and 500 µm or less ([0058]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Kim battery to include an auxiliary base layer including a metal material and a polymer material; or an auxiliary base layer including a first film formed of the metal material; and a second film, which includes the polymer material and is coated on the second film provides electric insulation and heat conductivity; wherein the metal material is a metal film including one metal or a metal alloy including two or more metals selected from aluminum, copper, nickel, and stainless steel in order to further improve heat dissipation, suppress deterioration, and extend the life of the battery ([0006]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Kim/Sato battery to include a thickness of the first film that is 10 µm or more and 1,000 µm or In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed thicknesses of the first film and the second film.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, and 11-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729